DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments (07/11/2022) with respect to the art rejections of independent claims 1 and 7 amended to recite limitations of now cancelled claims 4-5, 10-11 and recite “wherein the plurality of transmission beams comprises: a currently used transmission beam; and transmission beams within a certain range from the currently used transmission beams, wherein a number of the plurality of transmission beams is less that a total number of transmission beams for the communication apparatus” have been considered but are moot because the new ground of rejection.
Applicant refers to the previously used reference to Maamari and points out that Maamari does not describe that beam sweeping is performed for partial beams.
Due to the amendment to claims, Maamari is no longer used in the art rejections of claims 1 and 7 a new reference has been discovered and used below (Zhou et al. “IEEE 802.11ay-Based mmWave WLANs: Design Challenges and Solutions”, 3/19/2018, pp. 1654-1681). Please refer to the new grounds of art rejection for the instant claims.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 6-8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over KR-10-2011-0034317 (with machine language translation relied upon) in view of Wang et al. (U.S.2013/0315325),  Zhou et al. “IEEE 802.11ay-Based mmWave WLANs: Design Challenges and Solutions”, 3/19/2018, pp. 1654-1681, IEEE Communications Surveys & Tutorials ( Volume: 20, Issue: 3, thirdquarter 2018), Berkman et al. (U.S. 2008/0039089) and Nilsson et al. (U.S. 2019/0238201).
With respect to claim 1, KR 10-2011-0034317 discloses:
transmitting a plurality of signals via a plurality of transmission beams in a first frequency band (Fig. 10, refer to the sector sweep (A) performed by terminal (UE) 300 (corresponds to the claimed communication apparatus) where signals are transmitted using a plurality of transmission beams (shown as arrows) in a first frequency band (high band as described on page 6 of the translation and at least lines 1-3 of page 6 in mixed mode (solid line means transmission in a high frequency band)). 
KR 10-2011-0034317 does not expressly disclose: reference; wherein the plurality of transmission beams comprises: a currently used transmission beam, and transmission beams within a certain range from the currently used transmission beam, wherein a number of the plurality of transmission beams is less than a total number of transmission beams for the communication apparatus;
receiving first information related to reception quality of at least one reference signal among the plurality of reference signals in a second frequency band; determining a transmission beam to be used for transmitting the data channel based on the first information; and transmitting the data channel via the transmission beam in the first frequency band, wherein the first frequency band is higher than the second frequency band, wherein the first frequency band and the second frequency band are related to different cells, respectively, and wherein the plurality of reference signals comprises a plurality of synchronization signal blocks (SSBs) or a plurality of channel state information-reference signals (CSI-RSs).
Implementing TX sector sweep, Wang et al. disclose: reference (training signals are used in sector sweep, lines 1-4 of [0030]; wherein the plurality of transmission beams comprises: a currently used transmission beam ([0030], beams of the TX sectors, and Fig. 4A (left side) in step 311 “the training packets are sent through all the TX sectors--one packet per sector with a gap (inter-frame spacing) between consecutive training packets”, for example a currently used sector beam of 311 is the first beam of the first sector when 311 starts) and transmission beams within a certain range from the currently used transmission beam (certain time range (gap , inter-frame spacing) between sequential transmission of training packets using respective beams of sectors), receiving first information related to reception quality of at least one reference signal among a plurality of reference signals (lines 1-11 of [0030] where the initiator receives first information from the responder related to reception quality of the at least one reference signals (training packets) transmitted during TX sector sweep (“with good received signal quality”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KR 10-2011-0034317 based on Wang et al. (regarding TX sector sweep) to transmit training signals during the Tx sector sweep (as described by Wang et al) and implement the plurality of transmission beams (used in the Tx sector sweep) to comprise a currently used transmission beam (first TX sector beam), and transmission beams within a certain range from the currently used transmission beam (the rest of the transmission beams with a gap interframe spacing [0030] of Wang et al. part of step 311) in the suitable manner disclosed by Wang et al. in lines 1-10 of [0030], also modify KR 10-2011-0034317 so that the terminal 300 of receives a feedback from communication device 200 (selected TX sector(s)) related to reception quality of at least one reference signal among the plurality of reference signals so that the terminal 300 is informed of its TX sector that provide the best received signal quality (to 200) to provide coarse beam training (for the TX sector sweep of Fig. 10, refer to Wang et al. [0007] in particular lines 5-7 also refer to Fig. 10 of 10-2011-0034317 (C), (D) where the best TX AWV (best TX sector beam of 300 is used in a beam refinement phase BRP)).
	Regarding the claimed “in a second frequency band” and “wherein the first frequency band is higher than the second frequency band”  KR 10-2011-0034317 discloses using a second frequency band to convey control information (first paragraph of page 6, refer to the mixed mode and that control signals are transmitted using a low frequency band, and last sentence of the third paragraph on page 6. Based on the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KR 10-2011-0034317 to use the low frequency band to receive (and transmit) the first information  (the selected TX sector(s)) (this corresponds to control information conveyed to 300 from 200) to ensure high reliability of the control information.
Modified  KR 10-2011-0034317 do not disclose: determining a transmission beam to be used for transmitting the data channel based on the first information; and transmitting the data channel via the transmission beam in the first frequency band.
Wang et al. disclose: determining a transmission beam to be used for transmitting a data channel based on the first information; and transmitting the data channel via the transmission beam ([0007], last sentence of [0025]  and beam refinement [0032] description of step 318 which is based on the first information (step 312, refer to the transmission of “data stream” in the last sentence of [0007] also to the transmission of data streams in ]0008] related to Fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 300 of KR 10-2011-0034317 based on the above portions of Wang et al. to transmit data using the best TX beam determined in the beam refinement phase of Fig. 10  (and is based on the first information of the TX sector sweep phase) to transmit data to 200 (e.g. for data transmission as related to 200 and 300 of paragraphs 15 or 16 page 6).
Modified KR 10-2011-0034317 does not expressly disclose: in the first frequency band.
However,  KR 10-2011-0034317 discloses: in the first frequency band (paragraph 6 of page 6 for high speed transmission of data the high frequency band is used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the transmitting of the data channel in the first frequency band (the high frequency band) when high-speed transmission of the data channel is required.
Modified KR 10-2011-0034317, Wang et al. do not disclose: wherein a number of the plurality of transmission beams is less than a total number of transmission beams for the communication apparatus, wherein the first frequency band and the second frequency band are related to different cells, respectively, and wherein the plurality of reference signals comprises a plurality of synchronization signal blocks (SSBs) or a plurality of channel state information-reference signals (CSI-RSs).
In the field of implementing TX sector sweep and beam refinement, Zhou et al. disclose: wherein a number of the plurality of transmission beams is less than a total number of transmission beams for a communication apparatus (refer to Fig. 10, number of the transmission beams during TXSS (for the imitator communication apparatus)  are less that a total number of transmission beams for the communication apparatus, total number of transmission beams for the communication apparatus (initiator) comprises the transmission beams used for TXSS and the transmission beams of the communication apparatus used in the beam refinement phase (refer to the narrower TX beams in the BC phase or the best (final) transmit beam of the initiator determined at the end of BRP  (right column of page 1663) also entire page 1663 description under Fig. 10 describing SLS and BRP in detail).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the number of the plurality of transmission beams or one (used in TX sector sweep of the communication apparatus) of modified KR 10-2011-0034317 to be less than a total number of transmission beams for the communication apparatus (UE 300,  total number of transmission beams for the TX sector sweep and BRP phase) as disclosed by Zhou et al. as part of implementing the two phases of the beamforming training (sweep and refinement phases).
Modified KR 10-2011-0034317, Wang et al., Zhou et al do not disclose: wherein the first frequency band and the second frequency band are related to different cells, respectively.
In the field of wireless communication, Berkman et al. disclose: wherein the first frequency band (60GHz) and the second frequency band (2.4GHz or 5GHz) are related to different cells, respectively ([0066] refer to “in some cells…” bands being selected from licensed frequency bands and unlicensed frequency bands. For example one cell uses the 60 GHz band (first frequency band) from the unlicensed frequency bands and another cell uses the 2.4 GHz band (second frequency band) from the unlicensed frequency bands).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention or one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the first frequency band and the second frequency band of modified KR 10-2011-0034317, are related to wireless network cells (as disclosed by Berkman et al.) as a matter of which specific unlicensed frequency bands those cells use. 
Modified KR-10-2011-0034317, Wang et al., Zhou et al. Berkman et al. do not disclose: and wherein the plurality of reference signals comprises a plurality of synchronization signal blocks (SSBs) or a plurality of channel state information-reference signals (CSI-RSs).
Implementing Tx beam sweep, Nilsson et al. disclose: wherein a plurality of reference signals are a plurality of synchronization signals blocks (SSBs) or a plurality of channel state information-reference signals (CSI-RSs) (at least lines 10-16 of [0008] describing the Tx beam sweep of Fig. 1 1 also [0082]-[[0083] and Fig. 4 1) [0052], in [0082] it is disclosed that a reference signal (as related to reference signals 140) is a CSI-RS or SSB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use CSI-RS or SSBs as the reference (training) signals used in the TX sector sweep (A) of modified KR-10-2011-0034317 (as taught by , Nilsson et al.) which are disclosed to be signals suitable to be used as reference (training) signals for a transmit sector sweep (Nilsson et al. at least lines 10-16 of [0008] describing the Tx beam sweep of Fig. 1 1 also [0082]-[[0083] and Fig. 4 1) [0052], in [0082]).


With respect to claim 2, modified KR 10-2011-0034317 discloses: further comprising transmitting second information for the transmission beam in the second frequency band (Fig. 10 step (I)  second control information for the transmission beam (used for data channel transmission in modified KR 10-2011-0034317) refer to the dotted line indicating low frequency band transmission of control information requiting high reliability).

With respect to claim 6, modified KR 10-2011-0034317 discloses: wherein the communication apparatus communicates with at least one of a user equipment, a network, a base station, or an autonomous driving vehicle (300 communicates with a network e.g. 200 is a home network central server).
Claim 7 is rejected based on the rationale used to reject claim 1 above. Regarding the claimed: at least one processor; and at least one memory operably connected to the at least one processor and configured to store instructions that, when executed, cause the at least one processor to perform operations comprising (refer to KR 10-2011-0034317, second paragraph from the end of page 6, terminal apparatus comprises computer (at least one processor) and memory (e.g. flash memory) operably connected to the computer and configured to store instructions that, when executed (last sentence of said paragraph)).

Claims 8, 12 are rejected based on the rationale used to reject claims 2, 6 above.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        08/04/2022